UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2336


MARIANO OSPINA,

                  Plaintiff - Appellant,

             v.

INDY MAC BANK,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:08-cv-00452-GCM)


Submitted:    May 28, 2009                  Decided:   June 2, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mariano Ospina, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mariano Ospina appeals from the district court’s order

dismissing    his   complaint    against      Indy    Mac   Bank   in    which    he

attempted to allege fraud and illegal conduct by Indy Mac during

Ospina’s bankruptcy proceedings.              We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.                Ospina v. Indy Mac Bank,

3:08-cv-00452-GCM (W.D.N.C. Oct. 7, 2008).                    We dispense with

oral   argument     because    the    facts    and    legal     contentions      are

adequately    presented   in    the    materials       before    the    court    and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                        2